DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Drawings
The drawings submitted on 10/28/2019. These drawings are review and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent Application Publication No. 2021/0216846 A1 (‘846). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘846 claims.
Pub. No.: 2021/0216846 A1
Pub. No.: 2021/0125663 A1
1. A transpose memory unit for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line, and the transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications comprising: a memory cell storing a weight, wherein the memory cell is controlled by the first word line and comprises a local bit line transmitting the weight; and a transpose cell connected to the memory cell and receiving the weight via the local bit line, wherein the transpose cell comprises an input bit line, at least one first input word line, a first output bit line, at least one second input word line and a second output bit line, one of the at least one first input word line and the at least one second input word line transmits at least one multi-bit input value, and the transpose cell is controlled by the second word line to generate a multiply-accumulate output value on one of the first output bit line and the second output bit line according to the at least one multi-bit input value multiplied by the weight.
2. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein, the at least one multi-bit input value is a digital signal; and the at least one first input word line and the second output bit line are extended in a horizontal direction, and the first output bit line and the at least one second input word line are extended in a vertical direction.
3. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein the memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the transpose cell and transmitting the inverted weight to the transpose cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter.
4. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 3, wherein a number of the at least one first input word line is one, a number of the at least one second input word line is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the first output bit line and the local bit line bar; a third transpose cell transistor connected to the first input word line, the first output bit line and a third node; a fourth transpose cell transistor connected to the second input word line, the first output bit line and the third node; and a fifth transpose cell transistor connected to the local bit line, the second output bit line and the third node.
5. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 4, wherein, when the first transpose cell transistor is turned on by the second word line, the memory cell is processed in one of a normal read operation and a normal write operation, the normal read operation represents that the weight in the memory cell is transmitted to the input bit line via the local bit line and the first transpose cell transistor, and the normal write operation represents that the weight is transmitted from the input bit line to the memory cell via the first transpose cell transistor and the local bit line; and when the first transpose cell transistor is turned off by the second word line, the weight in the memory cell is configured to control the fifth transpose cell transistor to establish a current path via the fifth transpose cell transistor and one of the third transpose cell transistor and the fourth transpose cell transistor.
6. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 3, wherein a number of the at least one first input word line is two, a number of the at least one second input word line is two, a number of the at least one multi-bit input value is two, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the first output bit line and the local bit line bar; a third transpose cell transistor connected to one of the two first input word lines, the first output bit line and a third node; a fourth transpose cell transistor connected to one of the two second input word lines, the first output bit line and the third node; a fifth transpose cell transistor connected to the local bit line, the second output bit line and the third node; a sixth transpose cell transistor connected to the local bit line, the second output bit line and a fourth node; a seventh transpose cell transistor connected to another of the two first input word lines, the first output bit line and the fourth node; and an eighth transpose cell transistor connected to another of the two second input word lines, the first output bit line and the fourth node.
7. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 6, wherein, when the first transpose cell transistor is turned on by the second word line, the memory cell is processed in one of a normal read operation and a normal write operation, the normal read operation represents that the weight in the memory cell is transmitted to the input bit line via the local bit line and the first transpose cell transistor, and the normal write operation represents that the weight is transmitted from the input bit line to the memory cell via the first transpose cell transistor and the local bit line; and when the first transpose cell transistor is turned off by the second word line, the weight in the memory cell is configured to control the fifth transpose cell transistor and the sixth transpose cell transistor to establish two current paths via the fifth transpose cell transistor, the sixth transpose cell transistor, one of the third transpose cell transistor and the fourth transpose cell transistor and one of the seventh transpose cell transistor and the eighth transpose cell transistor.
8. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 6, wherein each of the third transpose cell transistor, the fourth transpose cell transistor and the fifth transpose cell transistor has a first transistor width, and each of the sixth transpose cell transistor, the seventh transpose cell transistor, the eighth transpose cell transistor has a second transistor width, and the first transistor width is equal to twice the second transistor width.
9. The transpose memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 3, further comprising: another memory cell storing another weight, wherein the another memory cell is controlled by the first word line; and another transpose cell connected to the another memory cell, the at least one first input word line, the first output bit line, the at least one second input word line and the second output bit line, wherein the another transpose cell receives the another weight from the another memory cell, and the transpose cell and the another transpose cell are controlled by the second word line to generate a multiply-accumulate output value on one of the first output bit line and the second output bit line according to the at least one multi-bit input value multiplied by a plurality of multi-bit weights, and the multi-bit weights are formed by the weight and the another weight.
10. A transpose memory array structure for a plurality of multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line, and the transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications comprising: a plurality of transpose memory units connected to each other via the first word line and the second word line, wherein each of the transpose memory units comprises: a memory cell storing a weight, wherein the memory cell is controlled by the first word line and comprises a local bit line transmitting the weight; and a transpose cell connected to the memory cell and receiving the weight via the local bit line, wherein the transpose cell comprises an input bit line, at least one first input word line, a first output bit line, at least one second input word line and a second output bit line, one of the at least one first input word line and the at least one second input word line transmits at least one multi-bit input value, and the transpose cell is controlled by the second word line to generate a multiply-accumulate output value on one of the first output bit line and the second output bit line according to the at least one multi-bit input value multiplied by the weight.
11. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, wherein, the at least one multi-bit input value is a digital signal; and the at least one first input word line and the second output bit line are extended in a horizontal direction, and the first output bit line and the at least one second input word line are extended in a vertical direction.
12. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, wherein the memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the transpose cell and transmitting the inverted weight to the transpose cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter.
13. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 12, wherein a number of the at least one first input word line is one, a number of the at least one second input word line is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the first output bit line and the local bit line bar; a third transpose cell transistor connected to the first input word line, the first output bit line and a third node; a fourth transpose cell transistor connected to the second input word line, the first output bit line and the third node; and a fifth transpose cell transistor connected to the local bit line, the second output bit line and the third node.
14. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 13, wherein, when the first transpose cell transistor is turned on by the second word line, the memory cell is processed in one of a normal read operation and a normal write operation, the normal read operation represents that the weight in the memory cell is transmitted to the input bit line via the local bit line and the first transpose cell transistor, and the normal write operation represents that the weight is transmitted from the input bit line to the memory cell via the first transpose cell transistor and the local bit line; and when the first transpose cell transistor is turned off by the second word line, the weight in the memory cell is configured to control the fifth transpose cell transistor to establish a current path via the fifth transpose cell transistor and one of the third transpose cell transistor and the fourth transpose cell transistor.
15. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 12, wherein a number of the at least one first input word line is two, a number of the at least one second input word line is two, a number of the at least one multi-bit input value is two, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the first output bit line and the local bit line bar; a third transpose cell transistor connected to one of the two first input word lines, the first output bit line and a third node; a fourth transpose cell transistor connected to one of the two second input word lines, the first output bit line and the third node; a fifth transpose cell transistor connected to the local bit line, the second output bit line and the third node; a sixth transpose cell transistor connected to the local bit line, the second output bit line and a fourth node; a seventh transpose cell transistor connected to another of the two first input word lines, the first output bit line and the fourth node; and an eighth transpose cell transistor connected to another of the two second input word lines, the first output bit line and the fourth node.
16. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 15, wherein, when the first transpose cell transistor is turned on by the second word line, the memory cell is processed in one of a normal read operation and a normal write operation, the normal read operation represents that the weight in the memory cell is transmitted to the input bit line via the local bit line and the first transpose cell transistor, and the normal write operation represents that the weight is transmitted from the input bit line to the memory cell via the first transpose cell transistor and the local bit line; and when the first transpose cell transistor is turned off by the second word line, the weight in the memory cell is configured to control the fifth transpose cell transistor and the sixth transpose cell transistor to establish two current paths via the fifth transpose cell transistor, the sixth transpose cell transistor, one of the third transpose cell transistor and the fourth transpose cell transistor and one of the seventh transpose cell transistor and the eighth transpose cell transistor.
17. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 15, wherein each of the third transpose cell transistor, the fourth transpose cell transistor and the fifth transpose cell transistor has a first transistor width, and each of the sixth transpose cell transistor, the seventh transpose cell transistor, the eighth transpose cell transistor has a second transistor width, and the first transistor width is equal to twice the second transistor width.
18. The transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 12, further comprising: another memory cell storing another weight, wherein the another memory cell is controlled by the first word line; and another transpose cell connected to the another memory cell, the at least one first input word line, the first output bit line, the at least one second input word line and the second output bit line, wherein the another transpose cell receives the another weight from the another memory cell, and the transpose cell and the another transpose cell are controlled by the second word line to generate a multiply-accumulate output value on one of the first output bit line and the second output bit line according to the at least one multi-bit input value multiplied by a plurality of multi-bit weights, and the multi-bit weights are formed by the weight and the another weight.
19. A computing method of the transpose memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, which is controlled by the first word line and the second word line, and the computing method comprising: performing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the first word line, the second word line, the weight, the at least one first input word line and the at least one second input word line of each of the transpose memory units, respectively; and performing a computing step, wherein the computing step comprises driving the transpose cell of each of the transpose memory units to compute the voltage levels of the weight, the at least one first input word line and the at least one second input word line so as to generate the multiply-accumulate output value on the one of the first output bit line and the second output bit line according to the at least one multi-bit input value multiplied by the weight.
20. The computing method of claim 19, wherein the at least one first input word line and the second output bit line are extended in a horizontal direction, and the first output bit line and the at least one second input word line are extended in a vertical direction.

1. A memory unit for multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line, and the memory unit for the multi-bit convolutional neural network based computing-in-memory applications comprising: at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight; and a transpose cell connected to the at least one memory cell and receiving the weight via the local bit line, wherein the transpose cell comprises at least one input bit line, at least one input bit line bar, an output bit line and an output bit line bar, each of the at least one input bit line and the at least one input bit line bar transmits at least one multi-bit input value, and the transpose cell is controlled by the second word line to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the at least one multi-bit input value multiplied by the weight.


2. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 1, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the transpose cell and transmitting the inverted weight to the transpose cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter.
3. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 2, wherein a number of the at least one input bit line is one, a number of the at least one input bit line bar is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the input bit line bar and the local bit line bar; a third transpose cell transistor connected to a ground voltage, the input bit line and a third node; a fourth transpose cell transistor connected to the third node, the local bit line and the output bit line; a fifth transpose cell transistor connected to the ground voltage, the input bit line bar and a fourth node; and a sixth transpose cell transistor connected to the fourth node, the local bit line and the output bit line bar.
4. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 3, wherein, the multi-bit input value is an analog signal; the input bit line and the input bit line bar are extended in a vertical direction; and the first word line, the second word line, the output bit line and the output bit line bar are extended in a horizontal direction.
5. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 2, wherein a number of the at least one input bit line is one, a number of the at least one input bit line bar is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the output bit line and the local bit line; a second transpose cell transistor connected to the second word line, the output bit line bar and the local bit line bar; a third transpose cell transistor connected to a ground voltage, the input bit line and a third node; a fourth transpose cell transistor connected to the ground voltage, the input bit line bar and a fourth node; a fifth transpose cell transistor connected to the third node, the output bit line and the local bit line; and a sixth transpose cell transistor connected to the fourth node, the output bit line bar and the local bit line.
6. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 5, wherein, the multi-bit input value is an analog signal; the output bit line and the output bit line bar are extended in a vertical direction; and the first word line, the second word line, the input bit line and the input bit line bar are extended in a horizontal direction.
7. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 2, wherein a number of the at least one input bit line is two, a number of the at least one input bit line bar is two, a number of the at least one multi-bit input value is two, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the output bit line and the local bit line; a second transpose cell transistor connected to the second word line, the output bit line bar and the local bit line bar; a third transpose cell transistor connected to the output bit line, the local bit line and a third node; a fourth transpose cell transistor connected to the third node, one of the input bit lines and a ground voltage; a fifth transpose cell transistor connected to the ground voltage, one of the input bit line bars and a fourth node; a sixth transpose cell transistor connected to the fourth node, the output bit line bar and the local bit line; a seventh transpose cell transistor connected to the output bit line, the local bit line and a fifth node; an eighth transpose cell transistor connected to the fifth node, another of the input bit lines and the ground voltage; a ninth transpose cell transistor connected to the ground voltage, another of the input bit line bars and a sixth node; and a tenth transpose cell transistor connected to the sixth node, the output bit line bar and the local bit line.
8. The memory unit for the multi-bit convolutional neural network based computing-in-memory applications of claim 7, wherein, the multi-bit input values are digital signals; the output bit line and the output bit line bar are extended in a vertical direction; and the first word line, the second word line, the input bit lines and the input bit line bars are extended in a horizontal direction; wherein each of the third transpose cell transistor, the fourth transpose cell transistor, the fifth transpose cell transistor and the sixth transpose cell transistor has a first transistor width, and each of the seventh transpose cell transistor, the eighth transpose cell transistor, the ninth transpose cell transistor and the tenth transpose cell transistor has a second transistor width, and the first transistor width is equal to twice the second transistor width.
9. A memory array structure for multi-bit convolutional neural network based computing-in-memory applications, which is controlled by a first word line and a second word line, and the memory array structure for the multi-bit convolutional neural network based computing-in-memory applications comprising: a plurality of memory units connected to each other via the first word line and the second word line, wherein each of the memory units comprises: at least one memory cell storing a weight, wherein the at least one memory cell is controlled by the first word line and comprises a local bit line transmitting the weight; and a transpose cell connected to the at least one memory cell and receiving the weight via the local bit line, wherein the transpose cell comprises at least one input bit line, at least one input bit line bar, an output bit line and an output bit line bar, each of the at least one input bit line and the at least one input bit line bar transmits at least one multi-bit input value, and the transpose cell is controlled by the second word line to generate a multi-bit output value on each of the output bit line and the output bit line bar according to the at least one multi-bit input value multiplied by the weight.
10. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 9, wherein the at least one memory cell further comprises: a first node storing the weight; a second node storing an inverted weight opposite to the weight of the first node; a local bit line bar connected to the transpose cell and transmitting the inverted weight to the transpose cell; a first memory cell transistor connected to the first node, the local bit line and the first word line; a second memory cell transistor connected to the second node, the local bit line bar and the first word line; a first inverter located between the first node and the second node; and a second inverter connected to the first inverter.
11. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, wherein a number of the at least one input bit line is one, a number of the at least one input bit line bar is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the input bit line and the local bit line; a second transpose cell transistor connected to the second word line, the input bit line bar and the local bit line bar; a third transpose cell transistor connected to a ground voltage, the input bit line and a third node; a fourth transpose cell transistor connected to the third node, the local bit line and the output bit line; a fifth transpose cell transistor connected to the ground voltage, the input bit line bar and a fourth node; and a sixth transpose cell transistor connected to the fourth node, the local bit line and the output bit line bar.
12. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 11, wherein, the multi-bit input value is an analog signal; the input bit line and the input bit line bar are extended in a vertical direction; and the first word line, the second word line, the output bit line and the output bit line bar are extended in a horizontal direction.
13. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, wherein a number of the at least one input bit line is one, a number of the at least one input bit line bar is one, a number of the at least one multi-bit input value is one, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the output bit line and the local bit line; a second transpose cell transistor connected to the second word line, the output bit line bar and the local bit line bar; a third transpose cell transistor connected to a ground voltage, the input bit line and a third node; a fourth transpose cell transistor connected to the ground voltage, the input bit line bar and a fourth node; a fifth transpose cell transistor connected to the third node, the output bit line and the local bit line; and a sixth transpose cell transistor connected to the fourth node, the output bit line bar and the local bit line.
14. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 13, wherein, the multi-bit input value is an analog signal; the output bit line and the output bit line bar are extended in a vertical direction; and the first word line, the second word line, the input bit line and the input bit line bar are extended in a horizontal direction.
15. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 10, wherein a number of the at least one input bit line is two, a number of the at least one input bit line bar is two, a number of the at least one multi-bit input value is two, and the transpose cell further comprises: a first transpose cell transistor connected to the second word line, the output bit line and the local bit line; a second transpose cell transistor connected to the second word line, the output bit line bar and the local bit line bar; a third transpose cell transistor connected to the output bit line, the local bit line and a third node; a fourth transpose cell transistor connected to the third node, one of the input bit lines and a ground voltage; a fifth transpose cell transistor connected to the ground voltage, one of the input bit line bars and a fourth node; a sixth transpose cell transistor connected to the fourth node, the output bit line bar and the local bit line; a seventh transpose cell transistor connected to the output bit line, the local bit line and a fifth node; an eighth transpose cell transistor connected to the fifth node, another of the input bit lines and the ground voltage; a ninth transpose cell transistor connected to the ground voltage, another of the input bit line bars and a sixth node; and a tenth transpose cell transistor connected to the sixth node, the output bit line bar and the local bit line.
16. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 15, wherein, the multi-bit input values are digital signals; the output bit line and the output bit line bar are extended in a vertical direction; and the first word line, the second word line, the input bit lines and the input bit line bars are extended in a horizontal direction; wherein each of the third transpose cell transistor, the fourth transpose cell transistor, the fifth transpose cell transistor and the sixth transpose cell transistor has a first transistor width, and each of the seventh transpose cell transistor, the eighth transpose cell transistor, the ninth transpose cell transistor and the tenth transpose cell transistor has a second transistor width, and the first transistor width is equal to twice the second transistor width.
17. The memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 9, further comprising: a computing-in-memory readout circuit connected to the local memory array units 200 and comprising: a plurality of sense amplifiers connected to the output bit line and the output bit line bar, wherein each of the sense amplifiers receives the multi-bit output value from one of the output bit line and the output bit line bar, and each of the sense amplifiers transfers the multi-bit output value to a multi-bit digital output value; and at least one adder-shifter circuit connected to the sense amplifiers, wherein the at least one adder-shifter circuit is configured to add and shift the multi-bit digital output values of the sense amplifiers to generate at least one multi-bit computing-in-memory output signal.
18. A computing method of the memory array structure for the multi-bit convolutional neural network based computing-in-memory applications of claim 9, which is controlled by the first word line and the second word line, and the computing method comprising: providing a voltage level applying step, wherein the voltage level applying step comprises applying a plurality of voltage levels to the first word line, the second word line, the weight, the at least one input bit line and the at least one input bit line bar of each of the memory units, respectively; and providing a computing step, wherein the computing step comprises driving the transpose cell of each of the memory units to compute the voltage levels of the weight, the at least one input bit line and the at least one input bit line bar so as to generate the multi-bit output value on each of the output bit line and the output bit line bar according to the at least one multi-bit input value multiplied by the weight.
19. The computing method of claim 18, wherein the computing step further comprises: driving each of two sense amplifiers of each of the memory units to transfer the multi-bit output value to a multi-bit digital output value; and driving at least one adder-shifter circuit to add and shift the multi-bit digital output values of the sense amplifiers of the memory units to generate at least one multi-bit computing-in-memory output signal.
20. The computing method of claim 19, wherein the computing step further comprises: sensing each of the multi-bit digital output values of the sense amplifiers of the memory units with a number of bits; wherein the number of bits of a low-order value of the multi-bit digital output values is less than the number of bits of a high-order value of the multi-bit digital output values.



Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825